                Case 1:19-cv-01347-JGK Document 5 Filed 02/12/19 Page 1 of 1

      UNITED STATES DISTRICT COURT
      SOUTHERN DISTRICT OF NEW YORK


                                                    Plaintiff,

       Quirky IP Licensing, LLC
                                                                  Case No.
                            -v-
                                                                       Rule 7.1 Statement
       Kikkerland Design, Inc.
                                                    Defendant.




                      Pursuant to Federal Rule of Civil Procedure 7.1 [formerly Local
     General Rule 1.9] and to enable District Judges and Magistrate Judges of the Court
     to evaluate possible disqualification or recusal, the undersigned counsel for
      Quirky IP Licensing, LLC                          (a private non-governmental party)

     certifies that the following are corporate parents, affiliates and/or subsidiaries of
     said party, which are publicly held.




      Quirky Partners LP




                                                                           Digitally signed by David L. Hecht
              02/12/2019                                  David L. Hecht
     Date:                                                                 Date: 2019.02.11 11:57:50 -05'00'

                                                         Signature of Attorney


                                                         Attorney Bar Code: DH4084




Form Rule7_1.pdf SDNY Web 10/2007
